DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 03/06/2019 is acceptable.
                                                    Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                             Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/06/2019.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason:
         The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                Allowable Subject Matter
5.    Claims 1-20 are allowed.

      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising a plurality of first driving voltage lines and a plurality of second driving voltage lines extending in a second direction intersecting with the first direction and spaced apart from each other with the transmission area therebetween; and a power bus line connected to the plurality of second driving voltage lines in the first non-display area or the second non-display area, the power bus line extending in the first direction, wherein a length of the power bus line in the first direction is less than a length of the first power supply line in the first direction, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-13 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising a plurality of first driving voltage lines and a plurality of second driving voltage lines extending in a second direction intersecting the first direction and spaced apart from each other with the transmission area therebetween; a power bus line connected to the plurality of second driving voltage lines, the power bus line being in the first non-display area or the second non-display area to extend in the first direction; and a plurality of electrode voltage lines intersecting the plurality of first driving voltage lines and the plurality of second driving voltage lines at a different layer from the plurality of first driving voltage lines and the plurality of second driving voltage lines, the plurality of electrode voltage lines being connected to the plurality of first driving voltage lines and the plurality of second driving voltage lines via a contact hole, in combinations with the other structures as cited in the independent claim 14.
        Claims 15-20 are directly depend on the independent claim 14.
  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. You et al. (U.S. Publication No. 2016/0351645 A1), JEONG et al. (U.S. Publication No. 2010/0328290 A1), Kwon et al. (U.S. Publication No. 2010/0007825 A1), Kim (U.S. Publication No. 2007/0103063 A1) and EBISUNO et al. (U.S. Publication No. 2018/0069069 A1).
                                                         Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892